Bleckley, Judge.
The case was tried by a judge from another circuit. Time was given for acting on the motion for new trial, but it was not presented for action within the time allowed. Excuse was offered for the delay, but it was deemed insufficient. The motion was finally acted on and refused, at a subsequent term of the court, by a judge who did not try the case and knew nothing of the charges of the court complained of. We do not see that he erred.
All other points ruled upon by this court may be sufficiently understood from the head-notes. The complaint that the verdict did not provide for partition is no reason for setting the verdict aside. The partition which the bill prayed for was partition among the complainants, not between them and the defendant. In such a partition as that, the defendant had no interest, and it was consequently not an essential issue in the litigation.
The decree made on the verdict was erroneous, and for "that reason the judgment, as to it, is reversed.
Judgment reversed.